George Rose Smith, Justice, concurring. I agree that the challenged instructions are not inherently erroneous; but I think that we should, if not now then at the next opportunity, prospectively abandon our rule that a general objection to an instruction is sufficient if the instruction is inherently erroneous. A general objection, within this rule, may consist merely of an attorney’s statement for the record: “I object generally to Instruction Number 1.” Arkansas is one of only four or five states that recognize this rule. I can think of nothing to be said in its favor. It is unfair to the trial judge, since the rule may lead to a reversal upon a ground not called to the trial judge’s attention. It is unjust to opposing counsel, since he is not given a fair opportunity to correct the defect. Moreover, it allows the objecting attorney to conceal the real basis for his objection, so that he can accept a favorable verdict but reject an unfavorable one. Finally, the rule is a blemish upon our system of procedure, for it increases the likelihood of unnecessary new trials— unnecessary because in most instances the defect could readily have been corrected on the spot if a specific objection had been required. The matter is certainly a proper one for legislative attention, but since this court was responsible many years ago for the creation of the rule I think that we should also preside over its interment.